Court of Appeals
                         Sixth Appellate District of Texas

                                    JUDGMENT


 Mary Flentge McAuley, Willie O. Flentge,               Appeal from the 21st District Court of
 Jr., and Charles Ray Flentge, Appellants               Burleson County, Texas (Tr. Ct. No.
                                                        26,704). Memorandum Opinion delivered
 No. 06-15-00051-CV         v.                          by Justice Burgess, Chief Justice Morriss
                                                        and Justice Moseley participating.
 Carl Dean Flentge, Independent Executor
 of the Estate of Laverna Flentge, Carl Dean
 Flentge, David Flentge and Daniel Junek,
 Independent Executor of the Estate of
 Willie Otto Flentge, Sr., Individually, and
 as Shareholders and on behalf of W.L.
 Ranch, Inc., Appellees



       As stated in the Court’s opinion of this date, we find no error in the judgment of the court
below. We affirm the judgment of the trial court.
       We further order that the appellants pay all costs of this appeal.




                                                       RENDERED JUNE 8, 2016
                                                       BY ORDER OF THE COURT
                                                       JOSH R. MORRISS, III
                                                       CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk